WALLACE, JUDGE:
Claimant company supplied two temporary boilers to Welch Emergency Hospital under the terms of an original lease contract with two successive one-year renewal clauses. The agreement was effective August 1, 1980, and it ended September 1, 1983. Claimant company is alleging a loss of $5,650.00 as claimant interpreted the terms of the agreement *41to include an additional lease of one year, which necessitated payment from respondent through September 22, 1984. Respondent, by letter dated December 23, 1983, exercised it's option to cancel the contract agreement on 15 days notice. Respondent made payment through May 20, 1984, with the exception of the $2,290.00 March payment. Claimant removed the boilers on may 20, 1984. Respondent stipulated that $2,290.00 for the March payment is owed claimant company.
The evidence indicates that a contract to lease boilers was entered into between the claimant and the respondent. The lease contained a cancellation provision which was clear in its terms. The parties to the agreement were aware of the terms of this provision. The respondent canceled the lease with the required 15 days notice. As the terms of the contract were controlling, this Court makes an award in the amount stipulated by respondent for the March payment, which is the only amount due the claimant.
Award of $2,290.00.